DETAILED ACTION
                                                                                                                                                                                                     
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al (US 20170306703) in view of Aidagulov (US 20160201440).

Regarding claims 1 and 4-5, 9, 17-18, and 20 Samuel discloses a method comprising drilling a wellbore in a formation using a drill string assembly (10) comprising a drill string (26) (fig 1), a drill bit (12) connected to a downhole end of the drill string (fig 1), and a notching tool (14) connected to the drill string (fig 1); after drilling the wellbore to a depth from a surface in the formation, pausing the drilling; activated the notching tool; and forming a notch with the activated notching tool  ([0036] discloses that drilling and hole enlargement operations can be alternated as desired, fig 3 shows arrow going from drilling 104 to hole enlargement 106 meaning that the method goes from drilling operation to hole enlargement operation without exiting the hole, [0042] discloses enlarging only a specific portion or side of the wellbore which would be equivalent to 
Samuel further discloses that the laser notching tool is configured to generate a laser beam (abstract, [0019]), and wherein forming the V-shaped notch with the laser notching tool comprises: transmitting the laser beam in a direction substantially parallel to a longitudinal axis of the drill string ([0024]); and diverting the laser beam in a direction substantially perpendicular to the longitudinal axis of the drill string toward the wellbore ([0019]),
Samuel appears to be silent regarding forming a continuous V-shaped notch around a circumference of the wellbore solely with the activated notching tool, wherein the V-shaped notch provides a stress concentration factor. Samuel and Aidagulov disclose similar reaming apparatus. Aidagulov teaches forming a continuous V-shaped notch around a circumference of the wellbore solely with the notching tool, wherein the V-shaped notch provides a stress concentration factor ([0005], fig 9, fig 17). 
Aidagulov further teaches a hydraulic notching tool, and wherein forming the V-shaped notch with the hydraulic notching tool comprises activating a hydraulic nozzle on an outer circumference of the hydraulic notching tool to spray notching fluid on the wellbore ([0026]), the notching fluid configured to form the V-shaped notch in the wellbore ([0026], fig 9).


Regarding claim 2, Samuel further discloses forming the V-shaped notch with the activated notching tool comprises rotating the notching tool to form the V-shaped notch ([0022] discloses that the hybrid hole-opener 14 may include mechanical cutters 40 for selectively applying mechanical force to the formation 20 to shape or enlarge the wellbore 28 in response to rotation of the drill string 26).

Regarding claim 3, Samuel further discloses de-activating the notching tool after enlarging the hole; and continuing drilling the wellbore in the formation (fig 3 shows arrow going from hole enlargement operation 106 to drilling operation 104 meaning that the notch tool is deactivated and drilling operation 104 is resumed, [0036] discloses that any desired combination of hybrid drill bits, hybrid hole-openers, and purely mechanical bits/hole-openers may be used to form any type of wellbore being drilled).

Regarding claim 7, Samuel further discloses that the notching tool is disengaged from the wellbore during drilling the wellbore to the depth (fig 3 shows arrow going from hole enlargement 106 to drilling 104 meaning that the notch tool is disengage from the wellbore during drilling), and wherein the notching tool is engaged to the wellbore after 

Regarding claims 8 and 19, Samuel further discloses that the notching tool comprises the mechanical notching tool ([0016] discloses that hole opener is mechanical), and wherein forming the V-shaped notch with the mechanical notching tool comprises: activating the mechanical notching tool to extend cutters on an outer circumference of the mechanical notching tool into the wellbore, the cutters configured to form the V-shaped notch in the wellbore ([0042]).

Regarding claims 12 and 16, Samuel further discloses that the notching tool is a laser notching tool (36, 42), and wherein forming the notch with the laser notching tool (36, 42) comprises activating a laser on an outer circumference of the laser notching tool to direct a laser beam on the wellbore ([0022]), the laser beam configured to form the notch in the wellbore ([0022]).

Regarding claim 13, Samuel further discloses the laser notching tool (36) is positioned within the drill bit (fig 1).

Regarding claim 14, Samuel further discloses directing the laser beam on the wellbore comprises transmitting the laser beam in a direction substantially parallel to a longitudinal axis of the drill string (fig 1); and diverting the laser beam in a direction .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al (US 20170306703) and Aidagulov (US 20160201440) as applied to claim 12 above, and further in view of Smith (US 20040244970).

Regarding claim 15, the combination of Samuel and Aidagulov discloses the method as recited in claim 12. The combination of Samuel and Aidagulov appears to be silent regarding the use of a fiber optic cable. Samuel and Smith both disclose similar laser device used during drilling.
Smith teaches attaching a fiber optic cable (515) extending from the surface to the laser notching tool; and directing the laser beam through the fiber optic cable ([0048]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Samuel, Aidagulov and Smith before him or her, to modify the method disclosed by the combination of Samuel and Aidagulov to include a fiber optic as taught by Smith to efficiently transmit laser through the drill string. 

Response to Arguments

Applicant's appeal brief filed 01/15/2021 have been fully considered but they are not persuasive. 



Allowable Subject Matter

Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conkle et al. (US 20090151938) discloses a method for preparing a formation surrounding a wellbore to bear hydrocarbons through a borehole is disclosed. In one step, a bottomhole assembly is inserted into the borehole. The formation is drilled with the bottomhole assembly. One or more fractures are placed in the formation without removal of the bottomhole assembly from the wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/DA/
04/2/2021